EXHIBIT [EXECUTION VERSION] CAPITOL TRUST XII AMENDED AND RESTATED TRUST AGREEMENT AMONG CAPITOL BANCORP LTD., AS DEPOSITOR, WELLS FARGO BANK, N.A., AS PROPERTY TRUSTEE, WELLS FARGO DELAWARE TRUST COMPANY, AS DELAWARE TRUSTEE, AND THE ADMINISTRATIVE TRUSTEES NAMED HEREIN DATED AS OF JULY 7, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINED TERMS 1 SECTION 101 DEFINITIONS 1 ARTICLE II ESTABLISHMENT OF THE TRUST 9 SECTION 201 NAME 9 SECTION 202 OFFICE OF THE DELAWARE TRUSTEE; PRINCIPAL PLACE OF BUSINESS 9 SECTION 203 INITIAL CONTRIBUTION OF TRUST PROPERTY; ORGANIZATIONAL EXPENSES 10 SECTION 204 ISSUANCE OF THE PREFERRED SECURITIES 10 SECTION 205 ISSUANCE OF THE COMMON SECURITIES; SUBSCRIPTION AND PURCHASE OF DEBENTURES 10 SECTION 206 DECLARATION OF TRUST 11 SECTION 207 AUTHORIZATION TO ENTER INTO CERTAIN TRANSACTIONS 11 SECTION 208 ASSETS OF TRUST 15 SECTION 209 TITLE TO TRUST PROPERTY 15 ARTICLE III PAYMENT ACCOUNT 16 SECTION 301 PAYMENT ACCOUNT 16 ARTICLE IV DISTRIBUTIONS; REDEMPTION 16 SECTION 401 DISTRIBUTIONS 16 SECTION 402 REDEMPTION 17 SECTION 403 SUBORDINATION OF COMMON SECURITIES 19 SECTION 404 PAYMENT PROCEDURES 20 SECTION 405 TAX RETURNS AND REPORTS 20 SECTION 406 PAYMENT OF TAXES, DUTIES, ETC. OF THE TRUST 20 SECTION 407 PAYMENTS UNDER INDENTURE 20 SECTION 408 WITHHOLDING TAX. 20 ARTICLE V TRUST SECURITIES CERTIFICATES 21 SECTION 501 INITIAL OWNERSHIP 21 SECTION 502 THE TRUST SECURITIES CERTIFICATES 21 SECTION 503 EXECUTION, AUTHENTICATION AND DELIVERY OF TRUST SECURITIES CERTIFICATES 22 SECTION 504 REGISTRATION OF TRANSFER AND EXCHANGE OF PREFERRED SECURITIES CERTIFICATES 24 SECTION 505 MUTILATED, DESTROYED, LOST OR STOLEN TRUST SECURITIES CERTIFICATES 25 SECTION 506 PERSONS DEEMED SECURITYHOLDERS 25 SECTION 507 ACCESS TO LIST OF SECURITYHOLDERS’ NAMES AND ADDRESSES 26 SECTION 508 MAINTENANCE OF OFFICE OR AGENCY 26 SECTION 509 APPOINTMENT OF PAYING AGENT 26 SECTION 510 OWNERSHIP OF COMMON SECURITIES BY DEPOSITOR 27 SECTION 511 TRUST SECURITIES CERTIFICATES 28 SECTION 512 NOTICES TO CLEARING AGENCY 28 SECTION 513 RIGHTS OF SECURITYHOLDERS 28 i TABLE OF CONTENTS (continued) Page ARTICLE VI ACTS OF SECURITYHOLDERS; MEETINGS; VOTING 29 SECTION 601 LIMITATIONS ON VOTING RIGHTS 29 SECTION 602 NOTICE OF MEETINGS 30 SECTION 603 MEETINGS OF PREFERRED SECURITYHOLDERS 30 SECTION 604 VOTING RIGHTS 30 SECTION 605 PROXIES, ETC 31 SECTION 606 SECURITYHOLDER ACTION BY WRITTEN CONSENT 31 SECTION 607 RECORD DATE FOR VOTING AND OTHER PURPOSES 31 SECTION 608 ACTS OF SECURITYHOLDERS 31 SECTION 609 INSPECTION OF RECORDS 32 ARTICLE VII REPRESENTATIONS AND WARRANTIES 33 SECTION 701 REPRESENTATIONS AND WARRANTIES OF THE BANK AND THE PROPERTY TRUSTEE 33 SECTION 702 REPRESENTATIONS AND WARRANTIES OF THE DELAWARE BANK AND THE DELAWARE TRUSTEE 34 SECTION 703 REPRESENTATIONS AND WARRANTIES OF DEPOSITOR 35 ARTICLE VIII TRUSTEES 35 SECTION 801 CERTAIN DUTIES AND RESPONSIBILITIES 35 SECTION 802 CERTAIN NOTICES 37 SECTION 803 CERTAIN RIGHTS OF PROPERTY TRUSTEE. 37 SECTION 804 NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF SECURITIES 40 SECTION 805 MAY HOLD SECURITIES 40 SECTION 806 COMPENSATION; INDEMNITY; FEES. 40 SECTION 807 CORPORATE PROPERTY TRUSTEE REQUIRED; ELIGIBILITY OF TRUSTEES 41 SECTION 808 CONFLICTING INTERESTS 41 SECTION 809 CO-TRUSTEES AND SEPARATE TRUSTEE 42 SECTION 810 RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR 43 SECTION 811 ACCEPTANCE OF APPOINTMENT BY SUCCESSOR 45 SECTION 812 MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS 45 SECTION 813 PREFERENTIAL COLLECTION OF CLAIMS AGAINST DEPOSITOR OR TRUST 45 SECTION 814 REPORTS BY PROPERTY TRUSTEE 46 SECTION 815 REPORTS TO THE PROPERTY TRUSTEE 46 SECTION 816 EVIDENCE OF COMPLIANCE WITH CONDITIONS PRECEDENT 46 SECTION 817 NUMBER OF TRUSTEES 46 SECTION 818 DELEGATION OF POWER 47 SECTION 819 VOTING 47 SECTION 820 NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF SECURITIES 47 ARTICLE IX TERMINATION, LIQUIDATION AND MERGER 48 ii TABLE OF CONTENTS (continued) Page SECTION 901 TERMINATION UPON EXPIRATION DATE 48 SECTION 902 EARLY TERMINATION 48 SECTION 903 TERMINATION 48 SECTION 904 LIQUIDATION 49 SECTION 905 MERGERS, CONSOLIDATIONS, AMALGAMATIONS OR REPLACEMENTS OF THE TRUST 50 ARTICLE X MISCELLANEOUS PROVISIONS 51 SECTION 1001 LIMITATION OF RIGHTS OF SECURITYHOLDERS 51 SECTION 1002 AMENDMENT 51 SECTION 1003 SEPARABILITY 53 SECTION 1004 GOVERNING LAW 54 SECTION 1005 CONSENT TO JURISDICTION; SERVICE OF PROCESS. 54 SECTION 1006 PAYMENTS DUE ON NON-BUSINESS DAY 54 SECTION 1007 SUCCESSORS 54 SECTION 1008 HEADINGS 54 SECTION 1009 REPORTS, NOTICES AND DEMANDS 54 SECTION 1010 AGREEMENT NOT TO PETITION 55 SECTION 1011 TRUST INDENTURE ACT; CONFLICT WITH TRUST INDENTURE ACT 56 SECTION 1012 ACCEPTANCE OF TERMS OF TRUST AGREEMENT, GUARANTEE AND INDENTURE 56 SECTION 1013 COUNTERPARTS 56 EXHIBITS Exhibit AForm of Certificate of Trust Exhibit BForm of Common Securities Certificate Exhibit CForm of Expense Agreement Exhibit DForm of Preferred Securities Certificate Exhibit EForm of Preferred Securities Certificate Authentication iii CROSS-REFERENCE TABLE Section of Trust Indenture Act Section of of1939,as amended Amended and Restated Trust Agreement 310(a)(1) 807 310(a)(2) 807 310(a)(3) 807 310(a)(4) 207(a)(ii) 310(b) 808 311(a) 813 311(b) 813 312(a) 507 312(b) 507 312(c) 507 313(a) 814(a) 313(a)(4) 814(b) 313(b) 814(b) 313(c) 1009 313(d) 814(c) 314(a) 815 314(b) Not Applicable 314(c)(1) 816 314(c)(2) 816 314(c)(3) Not Applicable 314(d) Not Applicable 314(e) 101, 816 315(a) 801(a), 803(a) 315(b) 802, 1009 315(c) 801(a) 315(d) 801, 803 316(a)(2) Not Applicable 316(b) Not Applicable 316(c) 607 317(a)(1) Not Applicable 317(a)(2) Not Applicable 317(b) 509 318(a) 1011 Note: This Cross-Reference Table does not constitute part of this Agreement and shall not affect the interpretation of any of its terms or provisions. iv AMENDED AND RESTATED TRUST AGREEMENT AMENDED AND RESTATED TRUST AGREEMENT, dated as of July 7, 2008, among (i) CAPITOL BANCORP LTD., a Michigan corporation (including any successors or assigns, the “Depositor”), (ii) WELLS FARGO BANK, N.A., as property trustee (the “Property Trustee” and, in its separate corporate capacity and not in its capacity as Property Trustee, the “Bank”), (iii) WELLS FARGO DELAWARE TRUST COMPANY, as Delaware trustee (the “Delaware Trustee,” and, in its separate corporate capacity and not in its capacity as Delaware Trustee, the “Delaware Bank”), (iv) LEE W. HENDRICKSON, an individual, BRUCE A. THOMAS, an individual, and JEFFREY D. SAUNDERS, an individual, each of whose address is c/o Company (each an “Administrative Trustee” and collectively the “Administrative Trustees”) (the Property Trustee, the Delaware Trustee and the Administrative Trustees referred to collectively as the “Trustees”), and (v) the several Holders (as hereinafter defined). RECITALS WHEREAS, the Depositor, the Delaware Trustee, and Lee W. Hendrickson, Bruce A. Thomas and Jeffrey D. Saunders, each as an Administrative Trustee, have heretofore duly declared and established a statutory trust pursuant to the Delaware Statutory Trust Act by the entering into of that certain Trust Agreement, dated as of May 21, 2008 (the “Original Trust Agreement”), and by the execution and filing by the Delaware Trustee and the Administrative Trustees with the Secretary of State of the State of Delaware of the Certificate of Trust, filed on May 21, 2008, the form of which is attached as Exhibit A; and WHEREAS, the Depositor, the Delaware Trustee, the Property Trustee and the Administrative Trustees desire to amend and restate the Original Trust Agreement in its entirety as set forth herein to provide for, among other things, (i) the issuance of the Common Securities (as defined herein) by the Trust (as defined herein) to the Depositor; (ii) the issuance and sale of the Preferred Securities (as defined herein) by the Trust pursuant to the Underwriting Agreement (as defined herein); and (iii) the acquisition by the Trust from the Depositor of all of the right, title and interest in the Debentures (as defined herein); NOW THEREFORE, in consideration of the agreements and obligations set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, each party, for the benefit of the other parties and for the benefit of the Securityholders (as defined herein), hereby amends and restates the Original Trust Agreement in its entirety and agrees as follows: ARTICLE I DEFINED TERMS SECTION 101DEFINITIONS. For all purposes of this Trust Agreement, except as otherwise expressly provided or unless the context otherwise requires: 1 (a)the terms defined in this Article I have the meanings assigned to them in this Article I and include the plural as well as the singular; (b)all other terms used herein that are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (c)unless the context otherwise requires, any reference to an “Article” or a “Section” refers to an Article or a Section, as the case may be, of this Trust Agreement; and (d)the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Trust Agreement as a whole and not to any particular Article, Section or other subdivision. “Act” has the meaning specified in Section 608(a). “Additional Amount” means, with respect to Trust Securities of a given Liquidation Amount and/or a given period, the amount of additional interest accrued on interest in arrears and paid by the Depositor on a Like Amount of Debentures for such period. “Additional Interest” has the meaning specified in Section 1.1 of the Indenture. “Administrative Trustee” means each of Lee W. Hendrickson, Bruce A. Thomas and Jeffrey D. Saunders, solely in his capacity as Administrative Trustee of the Trust continued hereunder and not in his individual capacity, or such Administrative Trustee’s successor in interest in such capacity, or any successor trustee appointed as herein provided. “Affiliate” means, with respect to a specified Person, (a) any Person directly or indirectly owning, controlling or holding with power to vote 10% or more of the outstanding voting securities or other ownership interests of the specified Person; (b) any Person 10% or more of whose outstanding voting securities or other ownership interests are directly or indirectly owned, controlled or held with power to vote by the specified Person; (c) any Person directly or indirectly controlling, controlled by, or under common control with the specified Person; (d) a partnership in which the specified Person is a general partner; (e) any officer or director of the specified Person; and (f) if the specified Person is an individual, any entity of which the specified Person is an officer, director or general partner. “Applicable Procedures” has the meaning specified in Section 503A(c). “Authenticating Agent” means an authenticating agent with respect to the Preferred Securities appointed by the Property Trustee pursuant to Section 503. “Bank” has the meaning specified in the Preamble to this Trust Agreement. “Bankruptcy Event” means, with respect to any Person: (a)the entry of a decree or order by a court having jurisdiction in the premises adjudging such Person a bankrupt or insolvent, or approving as properly filed a petition seeking 2 liquidation or reorganization of or in respect of such Person under the United States Bankruptcy Code of 1978, as amended, or any other similar applicable federal or state law, and the continuance of any such decree or order unvacated and unstayed for a period of 90 days; or the commencement of an involuntary case under the United States Bankruptcy Code of 1978, as amended, in respect of such Person, which shall continue undismissed for a period of 90 days or entry of an order for relief in such case; or the entry of a decree or order of a court having jurisdiction in the premises for the appointment on the ground of insolvency or bankruptcy of a receiver, custodian, liquidator, trustee or assignee in bankruptcy or insolvency of such Person or of its property, or for the winding up or liquidation of its affairs, and such decree or order shall have remained in force unvacated and unstayed for a period of 90 days; or (b)the institution by such Person of proceedings to be adjudicated a voluntary bankrupt, or the consent by such Person to the filing of a bankruptcy proceeding against it, or the filing by such Person of a petition or answer or consent seeking liquidation or reorganization under the United States Bankruptcy Code of 1978, as amended, or other similar applicable federal or state law, or the consent by such Person to the filing of any such petition or to the appointment on the ground of insolvency or bankruptcy of a receiver or custodian or liquidator or trustee or assignee in bankruptcy or insolvency of such Person or of its property, or shall make a general assignment for the benefit of creditors. “Bankruptcy Laws” has the meaning specified in Section “Business Day” means a day other than a Saturday or Sunday, a day on which federal banking institutions in The City of New York are authorized or required by law, executive order or regulation to remain closed, or a day on which the Corporate Trust Office of the Debenture Trustee or the Property Trustee, as applicable, is closed for business. “Certificate of Trust” means the certificate of trust filed with the Secretary of State of the State of Delaware with respect to the Trust, as amended or restated from time to time. “Clearing Agency” means an organization registered as a “clearing agency” pursuant to Section 17A of the Securities Exchange Act of 1934, as amended. DTC shall be the initial Clearing Agency. “Closing Date” means the date of execution and delivery of this Trust Agreement. “Code” means the Internal Revenue Code of 1986, as amended. “Commission” means the Securities and Exchange Commission, as from time to time constituted, created under the Exchange Act, or, if at any time after the execution of this instrument such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties at such time. “Common Security” means an undivided beneficial interest in the assets of the Trust, having a Liquidation Amount of $10 and having the rights provided therefor in this Trust Agreement, including the right to receive Distributions and a Liquidation Distribution as provided herein. 3 “Common Securities Certificate” means a certificate evidencing ownership of Common Securities, substantially in the form attached as Exhibit B. “Company” means Capitol Bancorp Ltd. “Corporate Trust Office” means the office at which, at any particular time, the corporate trust business of the Property Trustee or the Debenture Trustee, as the case may be, shall be principally administered, which office at the date hereof, in each such case, is located at 919 North Market Street, Suite 1600, Wilmington, Delaware 19801, Attention:Corporate Trust Services. “Debenture Event of Default” means an “Event of Default” as defined in Section 7.1 of the Indenture. “Debenture Redemption Date” means, with respect to any Debentures to be redeemed under the Indenture, the date fixed for redemption under the Indenture. “Debenture Trustee” means Wells Fargo Bank, N.A. and any successor thereto, as trustee under the indenture. “Debentures” means up to $39,716,510 aggregate principal amount of the Depositor’s 10.50% Junior Subordinated Debentures due 2038, issued pursuant to the Indenture. “Delaware Bank” has the meaning specified in the Preamble to this Trust Agreement. “Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code § 3801 et seq., as it may be amended from time to time. “Delaware Trustee” means the commercial bank or trust company identified as the “Delaware Trustee” in the Preamble to this Trust Agreement solely in its capacity as Delaware Trustee of the Trust continued hereunder and not in its individual capacity, or its successor in interest in such capacity, or any successor trustee appointed as herein provided. “Depositary” means DTC or any successor thereto. “Depositor” has the meaning specified in the Preamble to this Trust Agreement. “Distribution Date” has the meaning specified in Section 401(a). “Distributions” means amounts payable in respect of the Trust Securities as provided in Section 401. “DTC” means The Depository Trust Company. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “Event of Default” means any one of the following events (whatever the reason for such Event of Default and whether it shall be voluntary or involuntary or be effected by operation of law or pursuant to any judgment, decree or order of any court or any order, rule or regulation of any administrative or governmental body): 4 (a)the occurrence of a Debenture Event of Default; or (b)default by the Trust in the payment of any Distribution when it becomes due and payable, and continuation of such default for a period of 30 days; or (c)default by the Trust in the payment of any Redemption Price of any Trust Security when it becomes due and payable; or (d)default in the performance, or breach, in any material respect, of any covenant or warranty of the Trustees in this Trust Agreement (other than a covenant or warranty a default in the performance of which or the breach of which is dealt with in clause (b) or (c), above) and continuation of such default or breach for a period of 60 days after there has been given, by registered or certified mail, to the defaulting Trustee or Trustees by the Holders of at least 25% in aggregate Liquidation Amount of the Outstanding Preferred Securities a written notice specifying such default or breach and requiring it to be remedied and stating that such notice is a “Notice of Default” hereunder; or (e)the occurrence of a Bankruptcy Event with respect to the Property Trustee and the failure by the Depositor to appoint a successor Property Trustee within 60 days thereof. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Expense Agreement” means the Agreement as to Expenses and Liabilities between the Depositor and the Trust, substantially in the form attached as Exhibit C, as amended from time to time. “Expiration Date” has the meaning specified in Section “Extended Interest Payment Period” has the meaning specified in Section 4.1 of the Indenture. “Global Preferred Securities Certificate” means a Preferred Securities Certificate evidencing ownership of a Global Preferred Security. “Global Preferred Security” means a Preferred Security, the ownership and transfer of which shall be made through book entries by a Clearing Agency as described herein. “Guarantee” means the Preferred Securities Guarantee Agreement executed and delivered by the Depositor and Wells Fargo Bank, N.A., as trustee, contemporaneously with the execution and delivery of this Trust Agreement, for the benefit of the Holders of the Preferred Securities, as amended from time to time. “Indenture” means the Indenture, dated as of July 7, 2008, between the Depositor and the Debenture Trustee, as trustee, as amended or supplemented from time to time. 5 “Investment Company Act,” means the Investment Company Act of 1940, as amended, as in effect at the date of execution of this instrument. “Lien” means any lien, pledge, charge, encumbrance, mortgage, deed of trust, adverse ownership interest, hypothecation, assignment, security interest or preference, priority or other security agreement or preferential arrangement of any kind or nature whatsoever. “Like Amount” means (a) with respect to a redemption of Trust Securities, Trust Securities having an aggregate Liquidation Amount equal to the aggregate principal amount of Debentures to be contemporaneously redeemed in accordance with the Indenture and the proceeds of which shall be used to pay the Redemption Price of such Trust Securities; and (b) with respect to a distribution of Debentures to Holders of Trust Securities in connection with a termination or liquidation of the Trust, Debentures having a principal amount equal to the Liquidation Amount of the Trust Securities of the Holder to whom such Debentures are distributed. Each Debenture distributed pursuant to clause (b) above shall carry with it accrued interest in an amount equal to the accrued and unpaid interest then due on such Debentures. “Liquidation Amount” means the stated amount of $10 per Trust Security. “Liquidation Date” means the date on which Debentures are to be distributed to Holders of Trust Securities in connection with a termination and liquidation of the Trust pursuant to Section 904(a). “Liquidation Distribution” has the meaning specified in Section 904(d). “Officers’ Certificate” means a certificate signed by the President or an Executive Vice President and by the Chief Financial Officer or the Treasurer or the Secretary, of the Depositor, and delivered to the appropriate Trustee. One of the officers signing an Officers’ Certificate given pursuant to Section 816 shall be the principal executive, financial or accounting officer of the Depositor. Any Officers’ Certificate delivered with respect to compliance with a condition or covenant provided for in this Trust Agreement shall include: (a)a statement that each officer signing the Officers’ Certificate has read the covenant or condition and the definitions relating thereto; (b)a brief statement of the nature and scope of the examination or investigation undertaken by each officer in rendering the Officers’ Certificate; (c)a statement that each such officer has made such examination or investigation as, in such officer’s opinion, is necessary to enable such officer to express an informed opinion as to whether or not such covenant or condition has been complied with; and (d)a statement as to whether, in the opinion of each such officer, such condition or covenant has been complied with. 6 “Opinion of Counsel” means an opinion in writing of independent, outside legal counsel for the Trust, the Property Trustee, the Delaware Trustee or the Depositor, who shall be reasonably acceptable to the Property Trustee. “Option Closing Date” has the meaning specified in the Underwriting Agreement. “Original Trust Agreement” has the meaning specified in the Recitals to this Trust Agreement. “Outstanding,” when used with respect to Preferred Securities, means, as of the date of determination, all Preferred Securities theretofore executed and delivered under this Trust Agreement, except: (a)Preferred Securities theretofore canceled by the Property Trustee or delivered to the Property Trustee for cancellation; (b)Preferred Securities for whose payment or redemption money in the necessary amount has been theretofore deposited with the Property Trustee or any Paying Agent for the Holders of such Preferred Securities; provided that, if such Preferred Securities are to be redeemed, notice of such redemption has been duly given pursuant to this Trust Agreement; and (c)Preferred Securities which have been paid or in exchange for or in lieu of which other
